Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Dorisio on June 8, 2022.
The application has been amended as follows: 
	Please cancel claims 7 and 12.
	Please amend claim 1, 2 and 11 as follows:
	1. 	(Currently amended) An apparatus for treating a lesion in a vasculature,          
 comprising: 
                     a catheter comprising a shaft including a plurality of lateral openings and a support within the shaft including one or more sharpened cutters adapted for moving from a retracted position to a deployed position projecting radially from the shaft through one or more of the plurality of axially aligned lateral openings for cutting the lesion[[.]], and wherein the catheter comprises an aspiration port in fluid communication with the plurality of lateral openings for communicating with a vacuum source for drawing debris cut from the lesion by the one or more cutters when deployed.

2. 	(Currently amended) The apparatus of claim 1, wherein the  one or more sharpened cutters of the support comprises a plurality of sharpened cutters, each associated with one of the plurality of axially aligned lateral openings.

11. 	(Currently amended) An apparatus for treating a lesion in a vasculature, comprising: 
           a catheter comprising a shaft including a plurality of lateral, axially spaced openings and a plurality of sharpened cutters, each of the plurality of cutters attached to a support adapted for moving within the shaft from a first position in which the plurality of cutters are retracted to a second position in which each of the plurality of cutters projects from a corresponding one of the plurality of openings for cutting the lesion, and wherein a first cutter of the plurality of sharpened cutters projects from a first opening in the first position of the support, and the first cutter projects from a second opening proximal of the first opening in the second position of the support.

Allowable Subject Matter
Claims 1-6, 8-11 and 13-15 allowed.
Bunch (US 8,945,060) discloses an apparatus for treating plaque in a vasculature (col. 1, ln 25-30), comprising: a catheter 12 (Fig. 1D; col. 3, ln 60-65) comprising a shaft (Fig.1D) including a plurality of lateral openings 40 (Figs. 1D and 3; col. 4, ln 30-40) and a support 70 (Fig. 2A) within the shaft including one or more sharpened cutters 80 (Fig. 2A) adapted for moving from a retracted position to a deployed position projecting radially from the shaft through one or more of the plurality of axially aligned lateral openings 40 for cutting the lesion (needle 80 as shown in Fig. 2A. The figure shows needle 80 includes sharpened and pointed tip. The needles 80 are capable for cutting the lesion). Because the primary function of the device is for delivering a pharmaceutical agent to the lesion, examiner contends that one of ordinary skill in the art would recognize that there is no reason to incorporate an aspiration port in fluid communication with the lateral openings 40 for communicating with a vacuum source for drawing debris cut from the lesion by the one or more needles 80 when deployed.
DE 39 21 671 At (D1), which is cited in the International Preliminary Report on Patentability, chapter II, discloses (col. 3, ln 36-50; Figs. 2-4) an apparatus for treating a lesion in a vasculature, comprising: a catheter 9 comprising a shaft including a plurality of lateral, axially spaced openings 11 and a plurality of bristles 10, each of the plurality of bristles 10 attached to a support 3 adapted for moving within the shaft from a first position in which the plurality of bristles are retracted to a second position in which each of the plurality of bristles projects from a corresponding one of the plurality of openings for contacting and grasping the lesion. This reference is silent about the bristles 10 are sharpened bristles for cutting the lesion. Examiner contends that one of ordinary skill in the art would recognize that there is no reasons to substitute the bristles of this reference with the needles 80 from Bunch for the purpose of delivering a pharmaceutical agent to treat lesion.
There is no art of record alone or in combination that teaches of an apparatus for treating a lesion in a vasculature that includes the combination of recited limitations in claims 1 and 11. 
As to claim 1, the art of record alone or in combination did not teach the recited limitations of the catheter comprises an aspiration port in fluid communication with the plurality of lateral openings for communicating with a vacuum source for drawing debris cut from the lesion by the one or more cutters when deployed.
As to claim 11, the art of record alone or in combination did not teach the recited limitations of a first cutter of the plurality of sharpened cutters projects from a first opening in the first position of the support, and the first cutter projects from a second opening proximal of the first opening in the second position of the support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771